Appeals from two decisions of the Unemployment Insurance Appeal Board, filed February 26, 1991 and January 20, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct because he struck a supervisor. While claimant’s testimony certainly differed from that of the employer’s witnesses, it was for the Board to finally resolve all credibility issues.
Mercure, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.